Title: To James Madison from James Manning, 29 August 1789
From: Manning, James
To: Madison, James


Sir,
Providence August 29th. 1789.
I take the liberty to introduce to your acquaintan[ce] the bearer, Benjamin Bourne Esquire of this Town; and to request your assistance in obtaining the object of the petition to Congress, which he is sent forward to present, vizt: that the Seaport Towns in the State of Rhode Island may be exempt from the Tonage imposed on foreigners; & from the Impot also, to which they are subjected by the late acts of Congress, by considering them as foreigners.
When we reflect that Congress had the most irrefragable documents that the Seaports of this State were all federal; & that the landed Interest had prevented the adoption of the new Constitution heretofore, we were striken with amazement to find a discrimination in favour of the latter, in those acts.
Inevitable ruin stares us in the face in being thus secluded from all intercourse with the United States. We address the Magnanimity of Congress, & intreat them to rescue us from that destruction to which we are doomed by these acts, by granting the prayer of our petition. All the Seaports, of consideration, in the State, come forward with similar petitions; and we have this Argument to urge in our favour, in addition to those we could, before, bring, that at the Election of Representatives on Tuesday last, the Towns, as we calculate, have chosen a decided Majority of Federalists; so that we look forward with Expectation of coming into the union at the next meeting of Congress, but if the aforesaid laws operate upon us till then, from our dependance on the States now in the union to carry on our Commerce, all our vessels must lie rotting at the Wharfs, & that numerous class of our Citizens, dependent upon commerce must starve, or at least be reduced to the greatest distress. Your influence in Congress emboldens me to address you thus freely on the subject, & to solicit your interest in our favour. Will you ask what can be done? One thing, at least, I presume can be done, bonds can be demanded from the Inhabitants of this State, requiring them to pay the foreign Tonnage & impost, provided the State did not adopt the Constitution within a given time; say six or twelve months, or a shorter term; if it should be found that relief can be extended to us in no other way.
I was in the appointment with Mr Bourne but the necessary attentions to the College, (it being the Anniversary Commencement, & meeting of the Corporation,) will delay me for several days.
In a conversation with the Revd: Isaac Backus, one of our noted ministers, whom I mentioned as having visited Virginia the last Spring, (when I had the hononour [sic] of an interview with you at New York last June) he informed me that almost every where in his tour through Virginia he was consulted on the propriety & safety of the New Constitution, especially in regard to the rights of conscienc[e] on which head they appeared much alarmed; the result, he informed me, was that in general they appeared to be satisfied after he had gone through the subject. I thought proper to communicate this as I conceived it would give pleasure to you as it did to Sir Your very humble Servt
James Manning
 